COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Shawn Ibrahim, Inc., Mahmood Aktar and Muhammad Amin v.
                           Suncoast Environmental and Construction,Inc.; Sunnyland
                           Development, Inc.; Ajaz R. Siddiqui; and Najeeb R. Siddiqui

Appellate case number:     01-14-00583-CV

Trial court case number: 2011-02593

Trial court:               61st District Court of Harris County

        On February 4, 2015, appellee Sunnyland Development, Inc. filed its “Request for
Reporters Record.” Appellee’s motion to supplement the record is GRANTED. Appellee must
make arrangements to pay the court reporter and the reporter must file the requested partial
record with the clerk of this Court on or before March 2, 2015. Any payment of court reporter’s
fees will be taxed as costs of court at the conclusion of the appeal.
        Any party may supplement the record without court order. Texas Rule of Appellate
Procedure 34.6 requires that the court reporter include the documents requested by appellee in a
supplemental reporter’s record. See TEX. R. APP. P. 34.6(c)(2) (when appellant designates a
partial reporter’s record, “Any other party may designate additional exhibits and portions of
testimony to be included in the reporter’s record.”); TEX. R. APP. P. 34.6(d) (“If anything
relevant is omitted from the reporter’s record, the trial court, the appellate court, or any party
may by letter direct the official court reporter to prepare, certify, and file in the appellate court a
supplemental reporter’s record containing the omitted items.”) (emphasis supplied).
       It is so ORDERED.
Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court

Date: February 10, 2015